Citation Nr: 0505923	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO determined that the 
appellant had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
PTSD.

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for PTSD, and it is therefore reopened and is 
remanded to RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a decision 
issued in January 1998; the veteran did not appeal that 
denial and it became final.

2.  Evidence received since the January 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The criteria for the reopening of the RO's January 1998 
rating decision, denying service connection for PTSD, are met 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for PTSD.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002).  In order to reopen a claim there must be added to the 
record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The January 1998 rating 
decision that denied service connection for PTSD is final and 
may not be reopened in the absence of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2004).  Thus, the veteran's claim may be 
reopened only if new and material evidence has been secured 
or presented since the December 1986 rating decision.  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in March 
2002.  The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2004).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the January 1998 denial of the claim, evidence 
of record included the veteran's military personnel records, 
and a report from G.S.H., a professional counselor, dated 
October 1997, indicating that the veteran had been 
provisionally diagnosed with PTSD.  A final diagnosis of PTSD 
had not been rendered.  Although the veteran had not replied 
to an RO letter requesting specific information as to his in-
service stressors, and the veteran had failed to report for a 
VA examination in January 1998.

Evidence received in the current attempt to reopen the claim 
includes various treatment records generated by a VA Medical 
Center, indicating that the veteran is being treated for 
PTSD.  Also introduced is the veteran's account of his 
claimed stressors, which he reiterated and expanded upon 
during a December 2004 Travel Board hearing.  In substance, 
the veteran alleges that at some point during his tour of 
duty in Vietnam from March 1969 through April 1970, while 
assigned as a cook with Battery C, 2nd Battalion, 4th 
Artillery in Tan Tru, the mess hall in which he was employed 
was destroyed in an enemy rocket or mortar attack.  The 
veteran also reports that within the first month of his 
arrival in Vietnam, he accompanied a detachment of the unit 
to a field position in the Plane of Reeds where the 
detachment received counter-battery fire.  

The Board finds that the additional evidence is both new and 
material as defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2004).  As such, this new evidence bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
PTSD.  Id.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for bilateral hearing loss is reopened.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent, and to this extent only, the 
appeal is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a).  

Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether the claim should 
be reopened, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

Because the veteran has provided more detailed information 
regarding his claimed stressors, and the duty to assist has 
attached to the reopened claim, the account of the claimed 
stressors must be investigated by the U.S. Armed Services 
Center for Research of Unit Records (CURR).   




The claim is therefore remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO will afford the veteran an 
opportunity to provide more detailed 
information regarding his claimed 
stressor(s).  This includes the names of 
any witnesses, casualties or other 
information as to specific events 
witnessed by the veteran.  The veteran is 
specifically advised that if he is able 
to provide any further information 
regarding any claimed stressor(s), 
including the alleged destruction of the 
unit messhall, he should provide their 
approximate dates within a 60 day time-
frame.  

2.  At the end of a reasonable period of 
time, the RO will forward the veteran's 
account of his claimed stressor(s) to 
CURR, and, request that it provide any 
corroboration for the veteran's claimed 
stressor(s).  In addition to any event(s) 
reported by the veteran as a result of 
this remand and are capable of potential 
substantiation by CURR, (i.e., specific 
events within a 60 day time period) the 
RO will request CURR to investigate: 

Whether, between the period March 
1969 to May 1969, a detachment of 
Battery C, 2nd Battalion, 4th 
Artillery, 9th Infantry Division  
(i.e., platoon, firing section, gun 
section, etc.) was employed in fire 
missions in the Plane of Reeds.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim.  Following 
such development, the RO should review 
and readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


